Citation Nr: 1616424	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-08 939A	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1966 to May 1967, including service in the Republic of Vietnam.  

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2014, the RO denied the Veteran's claim of service connection for residuals of amputation of the left leg.  The Veteran filed a notice of disagreement with the decision in October 2014.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  As the claim is still in the development stage, it is not ripe for appellate review and will not be considered by the Board at this time.   


FINDING OF FACT

Tinnitus did not have its clinical onset in service, was not exhibited within the first post service year, and is not otherwise related to active duty.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Here, the Veteran was sent a letter in January 2010 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examinations.  Moreover, his statements in support of the claim are of record.  

As will be discussed further, the Board finds that the March 2010 VA examination is sufficient, as it is predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 .

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (e.g., tinnitus), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Veteran contends that his tinnitus had its onset in service as a result of exposure to repeated gunfire during combat in Vietnam.  He claims that he has continued to experience tinnitus ever since that time.  He is competent to report tinnitus in service following exposure to gunfire, as well as a continuity of symptomatology in the years since service.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

There is no evidence of any complaints of or treatment for tinnitus in the Veteran's service treatment records.  The service treatment records contain treatment entries related to other health issues, but no complaints of auditory difficulty.  There was no reference to any tinnitus during his May 1967 separation examination.  In the Report of Medical History at that time, the Veteran denied having or having had ear trouble.  Shortly before separation, the Veteran indicated on a statement of medical condition that there was no change in his medical condition since his separation examination. 

If a chronic disease, such as an organic disease of the nervous system, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  In the present case, there is no evidence showing any diagnosed tinnitus in service.  The Veteran has reported that tinnitus had its onset in service and has continued in the years since that time.  Nevertheless, as explained below, the Board finds that any of his reports of tinnitus in service and in the years since that time are inconsistent.  Since there is no credible evidence to sufficiently identify any tinnitus in service, service connection cannot be granted on this basis.

The objective evidence otherwise indicates that the Veteran's current tinnitus did not manifest until years after service.  The earliest post-service clinical evidence of tinnitus is a March 2010 VA audiology examination, which includes a report of tinnitus.  Also, the earliest lay evidence of tinnitus is the Veteran's January 2010 claim.

The absence of any evidence or credible lay evidence of tinnitus of approximately forty-three years after the Veteran's separation from service in May 1967 weighs against a finding that his current tinnitus was present in service or in the year or years immediately after service. 

The Board finds that the Veteran's reports concerning the history of his tinnitus (including any reports of a continuity of symptomatology in the years since service) are not consistent. 

The Veteran has provided information and statements which are inconsistent with his reports of a continuity of symptomatology.  In his April 2011 substantive appeal, the Veteran claimed that tinnitus began since his service in Vietnam and that it has continued in the years since that time.  Also, in VA treatment records from May 2000 to January 2010, prior to the date his claim was filed, the Veteran did not indicate that he experienced tinnitus.  Furthermore, in his March 2010 VA examination, the Veteran reported that tinnitus began "a couple years after out of service."  In an October 2011 Hearing Loss and Tinnitus Disability Benefits Questionnaire, the Veteran reported that tinnitus began in 1969 (two years after service).  In a July 2012 VA treatment record, the Veteran complained of hearing loss and reported a history of military and recreational noise exposure as a gunner and to hunting, firearms, and wood-working.  

In light of the absence of any evidence of complaints of or treatment for tinnitus in the Veteran's service treatment records, the absence of any evidence of tinnitus for approximately forty-three years following service, and the information and statements provided by the Veteran that are inconsistent with his reports of a continuity of symptomatology, the Board concludes that his reports concerning the history of his tinnitus (including any reports of a continuity of symptomatology in the years since service), are not credible.  Thus, neither the record nor the lay statements of record establish a continuity of symptomatology in this case, nor did tinnitus manifest to a compensable degree within a year of service, precluding an award of service connection on these bases.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

The Board notes that there are two competing medical opinions of record.  The audiologist who conducted the March 2010 VA examination opined that the Veteran's tinnitus was less likely as not caused by or a result of service.  The examiner reasoned that although the Veteran reported that he experienced noise exposure during service and that tinnitus began during service, there was no evidence of any complaints of tinnitus in his service treatment records.  

The Board additionally notes that the Veteran denied occupational or recreational noise exposure in the March 2010 VA examination, but as previously discussed, in the June 2012 VA treatment record, he indicated that he had been exposed to such noise post-service.

The October 2011 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire provided that the Veteran's tinnitus was at least as likely as not caused by or a result of military noise exposure.  As rationale, the audiologist indicated military noise exposure is a known cause of tinnitus.  The examiner did not review the claims file, but this is not fatal to its probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof, and not the mere fact that the claims file was not reviewed).  However, in this case, there is no indication that the audiologist was informed of the relevant facts.  Specifically, in concluding that the Veteran's tinnitus was related to service, the October 2011 audiologist did not consider or note the absence of complaints of tinnitus in service and until 2010, or approximately forty-three years after service.  Rather, the audiologist relied solely on the Veteran's assertion that his tinnitus began in 1969 due to military noise exposure, which the Board has determined to be unreliable.  Thus, this positive opinion is of little probative value.

In contrast, the March 2010 opinion was based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to more substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295.  As such, the Board finds the March 2010 VA opinion to be more probative than the October 2011 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire.

The Veteran has expressed his opinion that his current tinnitus is related to noise exposure in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that noise exposure may lead to tinnitus is commonly known and, therefore, the Veteran's testimony that his claimed tinnitus is related to his noise exposure in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. The Board finds the March 2010 VA opinion to be more probative than the Veteran's statements and the October 2011 Hearing Loss and Tinnitus Disability Benefits Questionnaire.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to service, manifested in service, or manifested during the year following his May 1967 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim of service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for tinnitus is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


